

117 HR 2264 IH: Tele-Mental Health Improvement Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2264IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Trone (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require parity in the coverage of mental health and substance use disorder services provided to enrollees in private insurance plans, whether such services are provided in-person or through telehealth.1.Short titleThis Act may be cited as the Tele-Mental Health Improvement Act.2.Coverage of telehealth mental health and substance use disorder services(a)In general(1)Insurer requirementsDuring the applicable period described in subsection (g), if a group health plan or group or individual health insurance coverage provides coverage of a mental health or substance use disorder service provided in-person the group health plan or health insurance issuer offering such group or individual health insurance coverage—(A)shall provide coverage of the service provided through telehealth at the same rate as the coverage for the same service provided in-person (with the same cost-sharing for enrollees and the same reimbursement rates for providers); (B)shall ensure that providers not charge enrollees facility fees for such services provided through telehealth;(C)may not impose additional barriers to obtaining such coverage for such services through telehealth, compared to coverage for such services provided in-person, such as a prior authorization requirement that is more rigorous than for in-person visits; and(D)shall provide notice to enrollees, informing such enrollees of how to access in-network telehealth mental health and substance use disorder services and the scope of their coverage.(2)Provider requirementsDuring the applicable period described in subsection (g), if a provider of a mental health or substance use disorder service provides such services via telehealth to an enrollee in a group health plan or group or individual health insurance coverage, the provider shall not charge such enrollee, such group health plan, or a health insurance issuer of such coverage facility fees for such services.(b)Enforcement(1)Insurer requirementsThe provisions of subsection (a)(1) shall be applied by the Secretary of Health and Human Services, the Secretary of Labor, and the Secretary of the Treasury to group health plans and health insurance issuers offering group or individual health insurance coverage as if included in the provisions of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.), part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1181 et seq.), and subchapter B of chapter 100 of the Internal Revenue Code of 1986, as applicable. (2)Provider requirementsSubsection (a)(2) shall be applied by the Secretary of Health and Human Services and the Secretary of Labor to providers as if included in the provisions of part E of title XXVII of the Public Health Service Act.(c)ImplementationThe Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury may implement the provisions of this section through sub-regulatory guidance, program instruction, or otherwise.(d)DefinitionsIn this section—(1)the terms group health plan, health insurance issuer, and health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91), section 733 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b), and section 9832 of the Internal Revenue Code of 1986, as applicable; and(2)the term telehealth services has the meaning given such term in section 330I(a) of the Public Health Service Act (42 U.S.C. 254c–14(a)), and includes 2-way video communication, and audio-only communication.(e)Rule of constructionNothing in this section shall prevent the application of any State law that is not inconsistent with this section.(f)Report to CongressNot later than 180 days after the conclusion of the public health emergency described in subsection (a), the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Energy and Commerce of the House of Representatives on the impacts the requirement under subsection (a) has on the use of both telehealth services and health services provided in-person. (g)Applicable periodThe applicable period described in subsection (a) is the period beginning on the date of enactment of this Act and ending on the date that is 90 days after the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, expires.